Citation Nr: 1737095	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  09-29 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (herein diabetes), to include as secondary to service-connected L5-S1 disc disease and L3-4, L4-5 and L5-SI mild disc degeneration (herein low back disability).

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to a service-connected low back disability.

3.  Entitlement to service connection for ulnar neuropathy of the upper extremities, to include as secondary to a service-connected low back disability.

4.  Entitlement to service connection for a respiratory disability.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1987 and from February 2003 to August 2003, with additional periods in the National Guard (to include periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA)).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran initially requested a Decision Review Officer (DRO) hearing in his June 2008 Notice of Disagreement (NOD), but withdrew that request in June 2009.

The Board remanded the claims on appeal in December 2013 and March 2016.

The issue of entitlement to service connection for ulnar neuropathy of the upper extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Diabetes was not manifest during active service or within one year of active service, is not related to the Veteran's active service and is not secondary (caused or aggravated) to service connected disability.

2.  OSA is not related to the Veteran's active service and is not secondary (caused or aggravated) to service connected disability.
3.  The evidence does not indicate that the Veteran has had a chronic respiratory disability during the appeal period.

4.  GERD is not related to the Veteran's active service and is not secondary (caused or aggravated) to service connected disability.


CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by active service, may not be presumed to have been incurred therein and is not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  OSA was not incurred in or aggravated by active service and is not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).

3.  A respiratory disability was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. § 3.303, 3.317 (2017).

4.  GERD was not incurred in or aggravated by active service and is not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a veteran in the claims process.

The Veteran was provided with adequate notice addressing all issues except for secondary service connection in a November 2007 letter, prior to the June 2008 rating decision on appeal.  Adequate notice addressing secondary service connection was provided in January 2014 and May 2016 letters and the Veteran's claims were subsequently readjudicated by the AOJ in Supplemental Statements of the Case (SSOCs) issued in June 2014 and March 2017, which cured any defect as to the timing of the notice provided.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are service treatment records (STRs) and personnel records (relating to both active service and National Guard service) and private treatment records.  The Board notes that the STRs from the Veteran's first period of active service (from July 1985 to July 1987) appear to be limited to the separation examination report and accompanying Report of Medical History form.  The AOJ prepared a memo in May 2008 documenting a formal finding on the unavailability of complete STRs for this period and the Veteran was informed of this in a May 2008 letter.  VA has a heightened duty to assist the Veteran in developing his claim in light of the unavailable STRs, though the legal standard for proving a claim is not lowered.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The Board notes that, as will be outlined further below, it does not appear that the Veteran or his representative have specifically contended that any of the disabilities on appeal are related to his first period of active service and accordingly the lack of STRs from this period of active service is not particularly relevant.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. § 3.159(c)(4) (2017).  The Veteran was provided with VA examinations and VA opinions were obtained in January 2017.  These examinations and opinions will be discussed in further detail below and the Board finds that they are adequate and sufficient to reach a decision on the issues on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).

As noted in the Introduction above, the Board previously remanded the Veteran's claims in December 2013 and March 2016 and the Board finds that there has been substantial compliance with the relevant remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The December 2013 Board remand directives included a directive to provide adequate notice with respect to secondary service connection, which was provided in a January 2014 letter (the March 2016 Board remand repeated this directive and such notice was again provided in a May 2016 letter).  The December 2013 Board remand requested verification of the Veteran's periods of Reserve service and service in the Southwest Asia theater of operations during the Persian Gulf War and requested VA opinions as to the diabetes and OSA claims and a VA examination and opinion as to the respiratory disability claim.  The March 2016 Board remand found that these remand directives were not substantially complied with and, essentially, requested the same development on remand - verification of dates of ACDUTRA/INACDUTRA periods of service and service in the Southwest Asia theater of operations during the Persian Gulf War and VA examinations (rather than opinions) as to the diabetes, OSA and respiratory disability claims.  This remand additionally requested a VA examination as to the GERD claim.  

Subsequent to the March 2016 Board remand, personnel and Defense Finance and Accounting Services (DFAS) records were obtained in response to the directives related to verification of the Veteran's service.  While specific dates of ACDUTRA/INACDTURA service were not outlined in a summary or memorandum (as requested in the prior remand directives), the Board finds that there was substantial compliance with the prior remand directives in that the disabilities being adjudicated herein have not been contended to relate to any specific period of ACDUTRA/INACDUTRA and the information obtained is therefore sufficient to adjudicate the claims.  Also, beyond obtaining the previously referenced records, it does not appear that any additional action was taken to attempt to verify whether the Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War.  In any event, as will be discussed further below regarding the claim where this issue is relevant (the respiratory disability claim), even assuming (without deciding) that the Veteran had such service, entitlement to service connection is not warranted.  Accordingly, the lack of strict compliance with this remand directive is not prejudicial to the Veteran.  As to the examination and opinion requests, the Veteran was afforded various VA examinations in January 2017 and VA opinions were provided in January 2017.  Such examinations and opinions will be discussed in greater detail below and the Board finds that these VA examinations and opinions substantially complied with the prior remand directives.  Overall, the Board finds that there was substantial compliance with the relevant December 2013 and March 2016 Board remand directives.

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions (to include its heightened duty when considering the unavailable STRs).

II.  Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

"Active military, naval, and air service" includes (as relevant here) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from injury (and not disease) incurred in or aggravated in line of duty.  See 38 C.F.R. § 3.6 (2017).

Generally, in order to establish direct service connection, three elements must be established.  These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated (increased in severity) the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2017).

If a chronic disease becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2017).

For a veteran who had active service in the Southwest Asia theater of operations during the Persian Gulf War (a Persian Gulf veteran), presumptive service connection may be established for a qualifying chronic disability, which includes disability due to undiagnosed illness or medically unexplained chronic multisymptom illnesses.  See 38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2017).

III.  Evidence and Analysis - Diabetes

The Veteran filed a claim for entitlement to service connection for diabetes in September 2007 and noted on the VA Form 21-526 (Veteran's Application for Compensation and/or Pension) that the disability began in December 2004.  The Veteran filed for multiple disabilities at this time and generically stated that "this Veteran received injuries while on active duty."  In an accompanying statement, the Veteran listed multiple disabilities that he was requesting entitlement to service connection for, including diabetes, and stated that "I will be discharged from the National Guard shortly due to all these problems which was initiated while I was on active duty, and currently in the National Guard."

As noted above, the Veteran served on active duty from July 1985 to July 1987 and from February 2003 to August 2003.  The Veteran's claim indicates that diabetes was diagnosed after both periods of active service (and more than one year after the last period of active service).  It does not appear that the Veteran or his representative have specifically contended that his diabetes is related to his first period of active service.  As noted above, the only STRs of record from this period of service appear to be the May 1987 separation examination report and the accompanying Report of Medical History form.  The examination report noted upon clinical evaluation that the Veteran's endocrine system was normal, that a urinalysis was negative for albumin or sugar and overall no relevant defects or diagnoses were noted.  On the accompanying Report of Medical History form, the Veteran reported being in good health and denied ever having or having now sugar or albumin in urine.  As such, the evidence does not indicate that diabetes was manifest during the Veteran's first period of active service.

As to the second period of active service from February 2003 to August 2003, the only STRs that appear to be of record from this period are from February 2003 and do not mention diabetes.  A February 2003 Report of Medical History form noted a purpose of examination as deployment and on this form the Veteran reported being currently in good health and denied ever having or having now sugar or protein in urine.  In a section completed by a medical professional, a stamp stated "no active problems."    

Following this period of active service, on a December 2003 DA Form 7349-R (Initial Medical Review - Annual Medical Certificate) the Veteran reported currently having medical problems, but the problems noted did not include diabetes.  A June 2004 examination report, noted as being conducted for the Army National Guard for retention purposes, noted that the Veteran denied diabetes, that a urinalysis was negative for albumin or sugar and noted no relevant defects or diagnoses.  On the accompanying Report of Medical History form, the Veteran reported being in good health and denied ever having or having now sugar or albumin in urine.  On an October 2004 DA Form 7349-R the Veteran reported currently having medical problems, but did not note diabetes.

Also of record are private medical records.  These included April 14, 2004 lab results that noted a glucose reading of 112, which was noted as high, with the normal limit noted to be 65-99.  These lab results were noted to be for provider Dr. G. and an April 30, 2004 treatment note from Dr. G. did not reference elevated glucose readings.  Lab results from May 2004 noted glucose readings of 93 and 97.  A May 2004 discharge summary related to a period of hospitalization referenced a glucose reading of 83 and noted multiple discharge diagnoses, but did not include diabetes.

Lab results (noted for Dr. G.) from April 13, 2005 noted a glucose reading of 151, which was noted as high.  A handwritten notation was made of "New Diabetic [follow up] 2 w[ee]ks."  An April 26, 2005 treatment note noted an assessment of diabetes.

The Veteran was afforded a VA examination in January 2017 and a Diabetes Disability Benefits Questionnaire (DBQ) was completed.  A diagnosis was noted of diabetes, with a date of diagnosis noted of 2005.  A VA opinion was provided in January 2017.  The examiner provided a negative opinion as to direct service connection that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The provided rationale stated that:

Records show that the Veteran was diagnosed with Diabetes Mellitus in 2005.  A medical evaluation board result notes that the Veteran[']s [diabetes] existed prior to service ( EPTS) and there is was not [sic] incurred in the line of duty.  There was no objective medical evidence found that the Veteran[']s Diabetes Mellitus had its onset during the provided dates of service for consideration in this request... Therefore, it is less as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus began in, was caused by, or is otherwise related to any period of active duty, ACDUTRA, or INACDUTRA service.

The Board notes that the referenced to a medical evaluation board appears to be referring to a September 2008 Medical Evaluation Board form from the Army National Guard and not related to a period of active service.

Upon review of the evidence of record, the Board concludes that entitlement to service connection for diabetes is not warranted on a direct basis.  Generally in order to establish direct service connection three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  In this case, while the Veteran has a current disability of diabetes, there is no indication as to any in-service event that such disability could be related to.  The Veteran (and his representative) and the evidence of record do not identify any in-service event that the Veteran's diabetes could be related to.  As will be discussed further below, the only contention that appears to have been raised by the Veteran relates to secondary service connection, rather than direct service connection.  Lacking any in-service event, there accordingly is also no nexus between the Veteran's diabetes and his active service.  The Board notes that a negative opinion was obtained in January 2017 as to direct service connection.  While the examiner's rationale stated that "no objective medical evidence found that the Veteran[']s Diabetes Mellitus had its onset during the provided dates of service," the Board notes that there does not appear to have been any lay testimony that has asserted that the onset of diabetes was in service, so the examiner's reliance on medical evidence (and possible exclusion of lay evidence) is not prejudicial and the rationale is adequate.  In sum, entitlement to service connection for diabetes is note warranted on a direct basis.

In addition, while the Veteran had service in the National Guard following his period of active service from February 2003 to August 2003, there has been no contention that his diabetes is related to any specific period of ACDUTRA/INACDUTRA.  In this regard, a January 2008 letter to the Veteran from the AOJ specifically stated that "[i]f you want to claim an injury incurred or aggravated on reserve/guard duty, additional evidence is needed."  It does not appear that any additional evidence or argument was presented as to this issue.  As referenced above, entitlement to service connection is warranted for a disease incurred in or aggravated in line of duty during a period of ACDUTRA.  Entitlement to service connection is warranted only for injury, and not disease, incurred in or aggravated in line of duty during a period of INACDUTRA and therefore entitlement to service connection for diabetes (a disease rather than injury) is not warranted based on a period of INACDUTRA.  The Veteran has not provided information as to a specific period of ACDUTRA during which the onset of manifestations of diabetes may have occurred.  As such, the Board finds that entitlement to service connection is not warranted based on the Veteran's National Guard (and related ACDUTRA/INACDUTRA) service. 

In addition, with respect to the presumption regarding chronic diseases, while diabetes is a qualifying chronic disease for purposes of this presumption, the evidence does not indicate that diabetes manifested during service or within one year of the Veteran's separation from his last period of active service in August 2003.  See 38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. §§ 3.309(a) (2017).

As discussed, lab results from April 13, 2005 noted a glucose reading of 151 and included a handwritten notation of "New Diabetic" and an April 26, 2005 treatment note from Dr. G. noted an assessment of diabetes.  This appears to be the initial diagnosis of diabetes, which is more than one year after separation from the Veteran's last period of active service in August 2003.  As noted, lab results from April 2004 (within one year of separation from the Veteran's last period of active service in August 2003) noted a high glucose reading.  An April 30, 2004 treatment note from Dr. G. did not reference elevated glucose readings and later May 2004 lab results and medical evidence noted glucose readings within the referenced 65-99 normal limit.  While acknowledging the lab result that identified an elevated glucose reading, when considered with the other evidence identifying normal glucose readings, the Board finds that there were not characteristic manifestations sufficient to identify the disease entity of diabetes during the one year presumptive period.  In addition, while contradicted by medical evidence, the Veteran's September 2007 claim noted a date of onset of diabetes of December 2004, which is more than one year after the Veteran's separation from his last period of active service in August 2003.  

Overall, the evidence does not indicate the onset of diabetes during the Veteran's February 2003 to August 2003 period of service or within one year of separation from such service.  In addition, the presumption regarding chronic disease is not applicable to periods of ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010) (discussing the presumption regarding chronic diseases and stating "that a claimant whose claim is based on a period of active duty for training can never be entitled to the presumption of service connection") (emphasis in original).  Also, this presumption applies to chronic disease and as noted, service connection is warranted for injury (and not disease) incurred in or aggravated in line of duty during a period of INACDUTRA; as such the presumption is not applicable to periods of INACDUTRA.  In sum, therefore, entitlement to service connection for diabetes is not warranted based on the presumption regarding chronic diseases.

As referenced, the only contention that appears to have been raised by the Veteran relates to secondary service connection.  In this regard, on a May 2008 Medical Evaluation Board Proceedings form for the Army National Guard, the Veteran wrote "I never had diabetes until I was laid up by my back injury, and because of the condition, was the onset of the diabetes, obviously made worse, due to limited exercise and daily activities."  The Board notes that the Veteran is service connected for a low back disability, based on an injury that occurred on November 7, 2004 during a period of ACDUTRA.  See July 2008 Rating Decision.  

Of record related to the Veteran's National Guard separation is a September 2008 report completed by Dr. A.B.  This noted that the Veteran reported since the November 7, 2004 injury "he has now gained approximately 75 pounds since his injury since his is not able to do any activities or working out."  It was further noted that the Veteran "was diagnosed with diabetes after being laid up due to his back injury and gaining weight, approximately 75 [pounds], due to not being able to do physical activity."  It was also noted that the Veteran's "other conditions such as diabetes...are directly related to his obesity which are exacerbated by his inability to exercise because of his back pain."  An October 2008 addendum to the report stated that the Veteran "was diagnosed with Diabetes in 2005 after being laid up due to his back injury and gaining weight, approximately 75 [pounds], due to not being able to do any physical activity."    

The Board notes that the September 2008 report noted the Veteran's weight as 313 pounds.  A May 10, 2004 private treatment record from Dr. G. noted a weight of 298 pounds and a May 13, 2004 discharge summary from the same provider included a discharge diagnosis of obesity.  A June 2004 examination report noted the Veteran's weight as 294 pounds and referenced him being overweight.  A November 10, 2004 private medical record from Dr. D.W. noted the Veteran's weight as 293 pounds, noted him to be "very obese" and noted an impression of exogenous obesity.  Records from Dr. G. in April 2005 when diabetes was first diagnosed included an April 1, 2005 weight of 325 pounds and an April 26, 2005 weight of 317 pounds.  

VA's General Counsel recently issued a precedential opinion concerning service connection and obesity.  See VAOPGCPREC 1-2017 (Jan. 6, 2017).  Precedent opinions issued by VA's chief legal officer are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2014).  VAOPGCPREC 1-2017 held that "[o]besity may be an 'intermediate step' between a service-connected disability and a current disability that may be service connected on a secondary basis."  The related discussion addressed whether secondary service connection would be warranted "if a veteran's service-connected back disability causes obesity due to lack of exercise, which leads to hypertension" and stated that in this situation "adjudicators would have to resolve the following issues: (1) whether the service-connected back disability caused the veteran to become obese," followed by two other issues.

The January 2017 VA opinion stated that "[t]he Veteran reports that he gained weight due to inactivity due to his back condition.  Weight gain is caused by intake of calories in excess of output.  There is no objective medical evidence to support that [degenerative disc disease (DDD)] of the lumbar spine causes or aggravated diabetes mellitus."  The Board notes that while a specific opinion as to secondary service connection was not provided, reading the examiner's opinion as a whole, the quoted portion adequately indicated the examiner's opinion that the Veteran's low back disability did not cause or aggravate his diabetes.  See Monzingo v. Shinseki, 26 Vet. App. 97 (2012) (stating that a "medical report must be read as a whole").

Upon review of the evidence of record, the Board concludes that entitlement to service connection for diabetes is not warranted on a secondary basis.  The Board finds highly probative the January 2017 VA opinion that indicated, essentially, that DDD does not cause or aggravate diabetes.

As to the issue of obesity, the January 2017 VA opinion stated that "[w]eight gain is caused by intake of calories in excess of output," suggesting that the Veteran's service-connected low back disability was not the cause of weight gain.  In addition, as cited, medical evidence indicated that the Veteran was obese prior to and subsequent to his low back injury on November 7, 2004.  Pursuant to VAOPGCPREC 1-2017, the Board finds that the evidence therefore does not indicate that the service-connected back disability caused the Veteran to become obese.  The Board acknowledges the September 2008 report (and addendum) completed by Dr. A.B. discussed above.  This report, however, appeared to be based on an inaccurate factual premise that the Veteran gained approximately 75 pounds following his low back injury on November 7, 2004 and his development of diabetes.  As noted, a November 10, 2004 private medical record noted the Veteran's weight as 293 pounds and records from April 2005 when diabetes was first diagnosed included an April 1, 2005 weight of 325 pounds and an April 26, 2005 weight of 317 pounds.  Such does not reflect a weight gain of approximately 75 pounds.  As such, the September 2008 report from Dr. A.B. appears to be based on an inaccurate factual premise and is afforded little probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (stating that "[a]n opinion based upon an inaccurate factual premise has no probative value").  In sum, the Board finds that entitlement to service connection is not warranted on a secondary basis.

The Board has considered and addressed the Veteran's contentions in the above analysis.  To the extent that the Veteran's (or his representative's) statements indicated that diabetes is directly related to his active service or is secondary (caused or aggravated) to service connected disability, the Board finds that the Veteran (and his representative) is not competent to address these etiological issues, as they are complex medical question beyond the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Veteran has not stated that a competent medical professional had stated that any such etiological relationship exists.  In other words, there are no Jandreau type exceptions.  

In sum, the Board finds that diabetes was not manifest during active service or within one year of active service, is not related to the Veteran's active service and is not secondary (caused or aggravated) to service connected disability.  As such, the Board concludes that diabetes was not incurred in or aggravated by active service, may not be presumed to have been incurred therein and is not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).  Accordingly, the criteria for entitlement to service connection for diabetes have not been met and to this extent the Veteran's claim is therefore denied.

IV.  Evidence and Analysis - OSA

The Veteran filed a claim for entitlement to service connection for sleep apnea in September 2007 and did not note on the VA Form 21-526 when the disability began.  The Veteran filed for multiple disabilities at this time and generically stated that "this Veteran received injuries while on active duty."  In an accompanying statement, the Veteran listed multiple disabilities that he was requesting entitlement to service connection for, including sleep apnea and insomnia (sleep disorder), and stated that "I will be discharged from the National Guard shortly due to all these problems which was initiated while I was on active duty, and currently in the National Guard."  In addition, the Veteran stated "sleep apnea, on breathing machine since return from Gulf.[]  Machine issued 05/15/[]05.  Appx."  

As noted above, the Veteran served on active duty from July 1985 to July 1987 and from February 2003 to August 2003.  It does not appear that the Veteran or his representative have specifically contended that his OSA is related to his first period of active service.  As noted above, the only STRs of record from this period of service appear to be the May 1987 separation examination report and the accompanying Report of Medical History form.  The examination report noted upon clinical evaluation that the Veteran's lungs and chest were normal, it was noted that a chest x-ray was within normal limits and overall no relevant defects or diagnoses were noted.  On the accompanying Report of Medical History form, the Veteran reported being in good health and denied ever having or having now frequent trouble sleeping.
 
As to the second period of active service from February 2003 to August 2003, the only STRs that appear to be of record from this period are from February 2003 and do not mention OSA.  A February 2003 Report of Medical History form noted a purpose of examination as deployment and on this form the Veteran reported being currently in good health and denied ever having or having now frequent trouble sleeping.  In a section completed by a medical professional, a stamp stated "no active problems."    

Following this period of active service, on a December 2003 DA Form 7349-R the Veteran reported currently having medical problems, but the problems noted did not include OSA.  A June 2004 examination report, noted as being conducted for the Army National Guard for retention purposes, noted upon clinical evaluation that the lungs and chest were normal and noted no relevant defects or diagnoses.  On the accompanying Report of Medical History form, the Veteran reported being in good health and denied ever having or having now frequent trouble sleeping.  On an October 2004 DA Form 7349-R the Veteran reported currently having medical problems, but did not note OSA.

Also of record are private medical records.  An April 2005 record from Dr. G. noted an assessment of "[p]ossible Sleep Apnea, snores real bad, unrested in the daytime...Wife says that he is not sleeping at night.  Will schedule him for sleep study."  Two May 2005 records documented sleep studies and noted an interpretation of OSA and a recommendation of a CPAP trial.  A June 2005 letter from Dr. R.D. from the Sleep Disorders Center noted that the Veteran was evaluated in May 2005 and "was found to have moderate to severe [OSA]" and that a CPAP machine was recommended.

The Veteran was afforded a VA examination in January 2017 and a Sleep Apnea DBQ was completed.  A diagnosis was noted of OSA, with a date of diagnosis noted of May 2005.  A VA opinion was provided in January 2017.  The examiner provided a negative opinion as to direct service connection that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The provided rationale stated that:

Records show that the Veteran was diagnosed with [OSA] in May 2005 during a sleep study.  There is no objective medical evidence that the Veteran[']s Sleep Apnea had its onset during the provided dates of service for consideration in this request.  The Veteran reports that he gained weight due to inactivity due to his back condition.  Weight gain is caused by intake of calories in excess of output.  There is no objective medical evidence to support that DDD of the lumbar spine causes or aggravated sleep apnea.

The examiner further stated that "[t]herefore, it is less as likely as not (50 percent probability or more) that the Veteran[']s [OSA] began in, was caused by, or is otherwise related to any period of active duty, ACDUTRA, or INACDUTRA service" and that "[t]herefore, it is less as likely as not (50 percent probability or more) that the Veteran[']s [OSA]was caused or aggravated by the Veteran's service-connected low back disability."

Upon review of the evidence of record, the Board concludes that entitlement to service connection for OSA is not warranted on a direct basis.  Generally in order to establish direct service connection three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  In this case, while the Veteran has a current disability of OSA, the credible evidence does not indicate any in-service event that such disability could be related to.  As noted, the Veteran stated in a September 2007 statement that "sleep apnea, on breathing machine since return from Gulf.[]  Machine issued 05/15/[]05.  Appx."  With respect to the Veteran's reference to being on a breathing machine "since return from Gulf," the Board notes that the Veteran's last period of active service was from February 2003 to August 2003 and that the DD 214 for this period of service noted service in Jordan from April 2003 to July 2003.  As noted above, an April 2005 record from Dr. G. noted an assessment of "[p]ossible Sleep Apnea" and May 2005 private medical records noted a diagnosis of OSA and recommendation of a CPAP trial.  As such, the Veteran's statement that he was on a breathing machine "since return from Gulf" is contradicted by his dates of active service, which noted that his last period of active service ended in August 2003.  Also, the Veteran himself indicated that he was issued a breathing machine in approximately May 2005, which is after his last period of active service that ended in August 2003.  Accordingly, the Veteran's statement that he was on a breathing machine "since return from Gulf" was either made in error or is not credible in that it is contradicted by the evidence of record that indicated that the Veteran's last period of active service ended in August 2003 and that he was not using a breathing machine until approximately May 2005.

In addition, the Veteran (and his representative) and the evidence of record do not otherwise identify any in-service event that the Veteran's OSA could be related to.  Lacking any in-service event, there accordingly is also no nexus between the Veteran's OSA and his active service.  The Board notes that a negative opinion was obtained in January 2017 as to direct service connection.  While the examiner's rationale stated that "no objective medical evidence that the Veteran[']s Sleep Apnea had its onset during the provided dates of service," the Board notes that there does not appear to have been any credible lay testimony that has asserted that the onset of OSA was in service, so the examiner's reliance on medical evidence (and possible exclusion of lay evidence) is not prejudicial and the rationale is adequate.  In sum, entitlement to service connection for OSA is note warranted on a direct basis.

Additionally, while the Veteran had service in the National Guard following his period of active service from February 2003 to August 2003, there has been no contention that his OSA is related to any specific period of ACDUTRA/INACDUTRA.  In this regard, a January 2008 letter to the Veteran from the AOJ specifically stated that "[i]f you want to claim an injury incurred or aggravated on reserve/guard duty, additional evidence is needed."  It does not appear that any additional evidence or argument was presented as to this issue.  As referenced above, entitlement to service connection is warranted for a disease incurred in or aggravated in line of duty during a period of ACDUTRA.  Entitlement to service connection is warranted only for injury, and not disease, incurred in or aggravated in line of duty during a period of INACDUTRA and therefore entitlement to service connection for OSA (a disease rather than injury) is not warranted based on a period of INACDUTRA.  The Veteran has not provided information as to a specific period of ACDUTRA during which the onset of manifestations of OSA may have occurred.  As such, the Board finds that entitlement to service connection is not warranted based on the Veteran's National Guard (and related ACDUTRA/INACDUTRA) service. 

The issue of secondary service connection has also been raised by the record and the analysis related to OSA as to this issue is similar to the above discussion relating to diabetes.  As noted above, the Veteran is service connected for a low back disability, based on an injury that occurred on November 7, 2004 during a period of ACDUTRA.  Of record related to the Veteran's National Guard separation is a September 2008 report completed by Dr. A.B.  This noted that the Veteran reported since the November 7, 2004 injury "he has now gained approximately 75 pounds since his injury since his is not able to do any activities or working out."  It was further noted that the Veteran "was diagnosed with diabetes after being laid up due to his back injury and gaining weight, approximately 75 [pounds], due to not being able to do physical activity."  It was also noted that the Veteran's "other conditions such as...[OSA] are directly related to his obesity which are exacerbated by his inability to exercise because of his back pain."  

Upon review of the evidence of record, the Board concludes that entitlement to service connection for OSA is not warranted on a secondary basis.  The Board finds highly probative the January 2017 VA opinion that indicated, essentially, that DDD does not cause or aggravate OSA (the opinion stated that "[t]here is no objective medical evidence to support that DDD of the lumbar spine causes or aggravated sleep apnea).  

As to the issue of obesity, the January 2017 VA opinion stated that "[w]eight gain is caused by intake of calories in excess of output," suggesting that the Veteran's service-connected low back disability was not the cause of weight gain.  In addition, as cited in the diabetes section above, medical evidence indicated that the Veteran was obese prior to and subsequent to his low back injury on November 7, 2004.  Pursuant to VAOPGCPREC 1-2017, the Board finds that the evidence therefore does not indicate that the service-connected back disability caused the Veteran to become obese.  The Board acknowledges the September 2008 report completed by Dr. A.B. discussed above.  This report, however, appeared to be based on an inaccurate factual premise that the Veteran gained approximately 75 pounds following his low back injury on November 7, 2004 and his development of OSA.  As noted in the diabetes section above, a November 10, 2004 private medical record noted the Veteran's weight as 293 pounds and records from April 2005 (when Dr. G. noted an assessment of "[p]ossible Sleep Apnea") included an April 1, 2005 weight of 325 pounds and an April 26, 2005 weight of 317 pounds.  Such does not reflect a weight gain of approximately 75 pounds.  As such, the September 2008 report from Dr. A.B. appears to be based on an inaccurate factual premise and is afforded little probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (stating that "[a]n opinion based upon an inaccurate factual premise has no probative value").  In sum, the Board finds that entitlement to service connection is not warranted on a secondary basis.

The Board has considered and addressed the Veteran's contentions in the above analysis.  To the extent that the Veteran's (or his representative's) statements indicated that OSA is directly related to his active service or is secondary (caused or aggravated) to service connected disability, the Board finds that the Veteran (and his representative) is not competent to address these etiological issues, as they are complex medical question beyond the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Veteran has not stated that a competent medical professional had stated that any such etiological relationship exists.  In other words, there are no Jandreau type exceptions.  

In sum, the Board finds that OSA is not related to the Veteran's active service and is not secondary (caused or aggravated) to service connected disability.  As such, the Board concludes that OSA was not incurred in or aggravated by active service and is not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).  Accordingly, the criteria for entitlement to service connection for OSA have not been met and to this extent the Veteran's claim is therefore denied.

V.  Evidence and Analysis - Respiratory Disability

On the Veteran's September 2007 VA Form 21-526, the typed response noted no in response to a question of whether he was exposed to an environmental hazard in the Gulf War and noted n/a in response to what his disability was and what the hazard was.  In a hand written notation to the form, yes was noted in response to the question of whether the Veteran was exposed to an environmental hazard in the Gulf War, the disability was noted as "unsure respiratory" and the hazard was noted as "sewage/septic" and "garbage dump."  The Veteran filed for multiple disabilities at this time and generically stated that "this Veteran received injuries while on active duty."  In an accompanying statement, the Veteran listed multiple disabilities that he was requesting entitlement to service connection for, but did not list a respiratory condition (besides OSA).  The AOJ construed the VA Form 21-526 as a claim for entitlement to service connection for a respiratory condition due to undiagnosed illness.  

The Veteran was afforded a VA examination in January 2017 and a Respiratory Conditions (Other Than Tuberculosis and Sleep Apnea) DBQ was completed.  The DBQ noted that the Veteran did not now have or has ever been diagnosed with a respiratory condition.  It was noted that "[t]he Veteran denies any current respiratory condition.  No treatments or diagnosis found."  Pulmonary function testing (PFTs) was conducted and pre-bronchodilator results were noted to be normal.  The examiner provided a negative opinion as to direct service connection that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The provided rationale stated that "[d]uring the evaluation of the Veteran today there was no objective medical evidence found that the Veteran has or has had a respiratory condition.  During direct questioning the Veteran denies that he has or has had a respiratory condition" and that "[t]herefore, it is less as likely as not (50 percent probability or more) that the Veteran has a respiratory condition that began in, was caused by, or is otherwise related to a period of active duty, ACDUTRA, or INACDUTRA service."

Upon review, the Board concludes that entitlement to service connection for a respiratory disability is not warranted.  The Board finds highly probative the January 2017 VA DBQ and opinion that indicated that the Veteran did not have and has not had a respiratory condition.  The Board additionally finds probative the notation that "[d]uring direct questioning the Veteran denies that he has or has had a respiratory condition."  

The Board acknowledges that medical evidence of record during or near the appeal period referenced diagnoses of respiratory conditions or symptoms of such.  For example, prior to the appeal period, a September 2006 private medical record from Dr. G. noted a diagnosis of allergic rhinitis, a January 2007 private medical record from Dr. G. noted a diagnosis of sinusitis and a May 2007 private medical record from Dr. G. noted a diagnosis of sinusitis.  During the appeal period, on a January 2008 Report of Medical History form the Veteran reported having ever had or having now sinusitis or bronchitis.  The Veteran noted "sinusitis [and] congestion problems since returning from [Operation Iraqi Freedom, Operation Enduring Freedom]."  The accompanying January 2008 examination report, however, did not note any relevant defects or diagnoses.  In addition, a September 2008 Medical Evaluation Board Proceedings form noted multiple disabilities, but did not note a respiratory disability (beyond OSA).
    
The Board acknowledges the United States Court of Appeals for Veterans Claims (Court) case of Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (stating that "when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").  In this case, as noted, the Board finds the January 2017 VA DBQ and opinion to be highly probative evidence, which indicated that the Veteran did not have and has not had a respiratory condition.  The referenced instances of respiratory conditions, such as to rhinitis and sinusitis, appear to have been acute and temporary instances, rather than indications of a chronic respiratory disability.  Moreover, as noted in the January 2017 VA DBQ and opinion, the Veteran did not contend that he had a chronic respiratory disability and in fact he "denie[d] that he has or has had a respiratory condition."  The Board finds this evidence highly probative and such weighs against a finding that entitlement to service connection is warranted.  

The threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The evidence of record does not show a chronic respiratory disability and without this, the Veteran's claim cannot succeed.

In addition, the AOJ adjudicated this claim as entitlement to service connection for a respiratory condition due to undiagnosed illness, based presumably on the notation on the Veteran's September 2007 VA Form 21-526 that he was exposed to an environmental hazard in the Gulf War and that the disability was noted as "unsure respiratory."

As noted above, for a veteran who had active service in the Southwest Asia theater of operations during the Persian Gulf War (a Persian Gulf veteran), presumptive service connection may be established for a qualifying chronic disability, which includes disability due to undiagnosed illness or medically unexplained chronic multisymptom illnesses.  See 38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2017).  As referenced, the Veteran's DD 214 for the period of active service from February 2003 to August 2003 noted service in Jordan from April 2003 to July 2003.  While service in Jordan is not considered active service in the Southwest Asia theater of operations during the Persian Gulf War, the Veteran also reported service in Kuwait (and he was granted entitlement to service connection for PTSD based on a conceded stressor that reportedly occurred there), which would qualify him as a Persian Gulf Veteran.  See 38 C.F.R. § 3.317(e) (2017) (defining the Southwest Asia theater of operations to include Kuwait, but not listing Jordan), 38 C.F.R. § 3.2(i) (2017) (defining the Persian Gulf War as from "August 2, 1990 through date to be prescribed by Presidential proclamation or law").  Even assuming (without deciding) for purposes of this decision that the Veteran is a Persian Gulf Veteran, entitlement to service connection would not be warranted based on such service.  

As noted, the Veteran at times had been diagnosed with a respiratory disability, to include rhinitis and sinusitis, and on a January 2008 Report of Medical History form the Veteran noted "sinusitis [and] congestion problems since returning from [Operation Iraqi Freedom, Operation Enduring Freedom]."  As the evidence indicated a clinical diagnosis (to include sinusitis), the evidence does not indicate the presence of an undiagnosed illness.  While as noted above such clinical diagnoses appeared to be acute and temporary instances of respiratory disabilities rather than indications of a chronic respiratory disability, clinical diagnoses were still noted.  As such, entitlement to service connection would not be warranted based on the presumption relating to Persian Gulf War veterans.  In addition, the January 2017 VA opinion also stated that "[t]he [V]eteran has not been diagnosed with a disability pattern or diagnosed disease that is related to a specific exposure event experienced by the Veteran during service in Southwest Asia" and "[t]here is no objective clinical evidence that the Veteran has a disability pattern or diagnosed diseases that is related to a specific exposure or event experienced by the Veteran during service in Southwest Asia."  Such further such weighs against a finding that entitlement to service connection is warranted.  

In sum, the Board finds that the evidence does not indicate that the Veteran has had a chronic respiratory disability during the appeal period.  As such, the Board concludes that a respiratory disability was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. § 3.303, 3.317 (2017).  Accordingly, the criteria for entitlement to service connection for a respiratory disability have not been met and to this extent the Veteran's claim is therefore denied.

VI.  Evidence and Analysis - GERD

Initially, the Board notes that this issue was previously characterized as entitlement to service connection for acid reflux disease, but the January 2017 examination report noted a diagnosis of GERD and as such the Board has characterized the issue on appeal as entitlement to service connection for GERD.

The Veteran filed a claim for entitlement to service connection for acid reflux disease in September 2007 and noted on the VA Form 21-526 that the disability began on November 7, 2004.  The Veteran filed for multiple disabilities at this time and generically stated that "this Veteran received injuries while on active duty."  In an accompanying statement, the Veteran listed multiple disabilities that he was requesting entitlement to service connection for, including acid reflux problems, and stated that "I will be discharged from the National Guard shortly due to all these problems which was initiated while I was on active duty, and currently in the National Guard."  The Veteran also stated "acid reflux problems (due to medications)."

As noted above, the Veteran served on active duty from July 1985 to July 1987 and from February 2003 to August 2003.  The Veteran's claim indicates that GERD was diagnosed after both periods of active service.  It does not appear that the Veteran or his representative have specifically contended that his GERD is related to his first period of active service.  As noted above, the only STRs of record from this period of service appear to be the May 1987 separation examination report and the accompanying Report of Medical History form.  The examination report noted upon clinical evaluation that the abdomen and viscera (including hernia) was normal and overall no relevant defects or diagnoses were noted.  On the accompanying Report of Medical History form, the Veteran reported being in good health and denied ever having or having now frequent indigestion or stomach, liver, or intestinal trouble.

As to the second period of active service from February 2003 to August 2003, the only STRs that appear to be of record from this period are from February 2003 and do not mention GERD.  A February 2003 Report of Medical History form noted a purpose of examination as deployment and on this form the Veteran reported being currently in good health and denied ever having or having now frequent indigestion or stomach, liver, intestinal trouble or ulcer.  In a section completed by a medical professional, a stamp stated "no active problems."    

Following this period of active service, on a December 2003 DA Form 7349-R (Initial Medical Review - Annual Medical Certificate) the Veteran reported currently having medical problems, but the problems noted did not include GERD.   A listed medication that the Veteran was currently taking was Prevacid, which the Board notes is a trademark for the drug lansoprazole, which can be "used to inhibit the secretion of gastric acid for the symptomatic treatment of duodenal and gastric ulcers and [GERD.]"  See Dorland's Illustrated Medical Dictionary 1004, 1513 (32nd ed. 2012).  A June 2004 examination report, noted as being conducted for the Army National Guard for retention purposes, noted under the defects and diagnoses section "frequent heartburn."  On the accompanying Report of Medical History form, the Veteran reported ever having or having now frequent indigestion or heartburn and Prevacid was noted as a current medication.  On an October 2004 DA Form 7349-R the Veteran reported currently having medical problems, but did not note GERD, though Prevacid was again noted as a current medication.  An April 2005 private medical record from Dr. G.'s practice noted an assessment of GERD and the May 2005 sleep studies referenced above noted interpretations of "Sleep-Related [GERD]...(by history)."  

The Veteran was afforded a VA examination in January 2017 and an Esophageal Conditions (including [GERD], hiatal hernia and other esophageal disorders) DBQ was completed.  A diagnosis was noted of GERD, with a date of diagnosis of 2005 noted.  It was noted that the Veteran had "a long history of GERD.  Reports symptoms helped by medications."  A VA opinion was provided in January 2017.  The examiner provided a negative opinion as to direct service connection that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The provided rationale stated that:

Records show that the Veteran was diagnosed with GERD in 2005.  There is no objective medical evidence to support that...the Veteran[']s GERD had its onset during the provided dates of service for consideration in this request...Therefore, it is less as likely as not (50 percent probability or more) that the Veteran[']s acid reflux disease began in, was caused by, or is otherwise related to any period of active duty, ACDUTRA, or INACDUTRA service.

The Board notes that an additional portion of the rationale stated that "Veteran have a diagnosis of (a) GERD that incurred in or caused by (the) during Service."  Reading the opinion as a whole, this sentence appears to have been in error based on the rationale quoted above (which appears to be more complete and generally error free) that was contrary to this sentence, as well as due to the incomplete nature and grammatical errors contained in the sentence.  See Monzingo v. Shinseki, 26 Vet. App. 97 (2012) (stating that a "medical report must be read as a whole").

Upon review of the evidence of record, the Board concludes that entitlement to service connection for GERD is not warranted on a direct basis.  Generally in order to establish direct service connection three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  In this case, while the Veteran has a current disability of GERD, there is no indication as to any in-service event that such disability could be related to.  The Veteran (and his representative) and the evidence of record do not identify any in-service event that the Veteran's GERD could be related to.  As will be discussed further below, the only contention that appears to have been raised by the Veteran relates to secondary service connection, rather than direct service connection.  Lacking any in-service event, there accordingly is also no nexus between the Veteran's GERD and his active service.  The Board notes that a negative opinion was obtained in January 2017 as to direct service connection.  While the examiner's rationale stated that "[t]here is no objective medical evidence to support that...the Veteran[']s GERD had its onset during the provided dates of service," the Board notes that there does not appear to have been any lay testimony that has asserted that the onset of GERD was in service, so the examiner's reliance on medical evidence (and possible exclusion of lay evidence) is not prejudicial and the rationale is adequate.  In sum, entitlement to service connection for GERD is note warranted on a direct basis.

In addition, while the Veteran had service in the National Guard following his period of active service from February 2003 to August 2003, there has been no contention that his GERD is related to any specific period of ACDUTRA/INACDUTRA.  In this regard, a January 2008 letter to the Veteran from the AOJ specifically stated that "[i]f you want to claim an injury incurred or aggravated on reserve/guard duty, additional evidence is needed."  It does not appear that any additional evidence or argument was presented as to this issue.  As referenced above, entitlement to service connection is warranted for a disease incurred in or aggravated in line of duty during a period of ACDUTRA.  Entitlement to service connection is warranted only for injury, and not disease, incurred in or aggravated in line of duty during a period of INACDUTRA and therefore entitlement to service connection for GERD (a disease rather than injury) is not warranted based on a period of INACDUTRA.  The Veteran has not provided information as to a specific period of ACDUTRA during which the onset of manifestations of GERD may have occurred.  As such, the Board finds that entitlement to service connection is not warranted based on the Veteran's National Guard (and related ACDUTRA/INACDUTRA) service. 

Also, with respect to the presumption regarding chronic diseases, while "ulcers, peptic (gastric or duodenal)" are considered chronic diseases, this does not include GERD.  See 38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. §§ 3.309(a) (2017).  The evidence indicated that the Veteran was diagnosed with GERD and not an ulcer.  As such, the presumption regarding chronic diseases does not apply in this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, the issue of secondary service connection has also been raised by the record, specifically by way of a September 2007 statement from the Veteran that stated "acid reflux problems (due to medications)."  While no medication or disability for which medication was taken was specified, the Veteran listed that his acid reflux disease began on November 7, 2004.  The Board notes that the Veteran is service connected for a low back disability, based on an injury that occurred on November 7, 2004 during a period of ACDUTRA.  See July 2008 Rating Decision.  As such, it appears that the Veteran was referencing medication taken related to his low back disability.  

Subsequent to the September 2007 statement, the Veteran was afforded VA examinations related to his low back disability in July 2008 and February 2009.  The July 2008 VA examination report noted that the Veteran's treatment for his low back included Soma two times a day, Lortab four times a day and Tylenol and Ibuprofen as needed.  It was also noted that "side effects from current treatment: No."  The March 2009 VA examination report noted that the Veteran's treatment for his low back included Lortab and Soma daily and Tylenol or Motrin daily.  Side effects were noted as "[n]one."  These VA examination reports provided evidence that the medications taken for the Veteran's service-connected low back disability did not result in side effects and as such, indicated that the Veteran's GERD was not secondary to his low back disability.  The Board acknowledges that a VA opinion was not obtained as to this issue, but finds that such is not necessary because the evidence of record contains sufficient competent medical evidence to decide the claim, specifically the two VA examination reports discussed that noted no side effects related to the medication taken for the Veteran's low back disability.  See 38 C.F.R. § 3.159(c)(4) (2017).

Further, while the March 2016 Board remand requested an opinion that addressed whether the Veteran's GERD was secondary to his OSA, as outlined above entitlement to OSA is being denied and therefore secondary service connection is not warranted on this basis and does not need to be addressed further.  In sum, the Board concludes that entitlement to service connection for OSA is not warranted on a secondary basis.  

The Board has considered and addressed the Veteran's contentions in the above analysis.  To the extent that the Veteran's (or his representative's) statements indicated that GERD is directly related to his active service or is secondary (caused or aggravated) to service connected disability, the Board finds that the Veteran (and his representative) is not competent to address these etiological issues, as they are complex medical question beyond the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Veteran has not stated that a competent medical professional had stated that any such etiological relationship exists.  In other words, there are no Jandreau type exceptions.  

In sum, the Board finds that GERD is not related to the Veteran's active service and is not secondary (caused or aggravated) to service connected disability.  As such, the Board concludes that GERD was not incurred in or aggravated by active service and is not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).  Accordingly, the criteria for entitlement to service connection for GERD have not been met and to this extent the Veteran's claim is therefore denied.


ORDER

Entitlement to service connection for diabetes is denied.
Entitlement to service connection for OSA is denied.

Entitlement to service connection for a respiratory disability is denied.

Entitlement to service connection for GERD is denied.


REMAND

Initially, the Board notes that previously the issue being remanded was characterized as entitlement to service connection for tingling/numbness of the hands, but the January 2017 examination report noted a diagnosis of ulnar neuropathy and as such the Board has characterized the issue on appeal as entitlement to service connection for ulnar neuropathy of the upper extremities.

The March 2016 Board remand requested a VA examination related to the Veteran's ulnar neuropathy claim.  Such examination was conducted in January 2017.  The March 2016 Board remand also requested VA opinions addressing direct and secondary service connection (specifically with respect to the Veteran's low back disability).  While a January 2017 VA opinion was provided that addressed direct service connection, no opinion was provided that addressed secondary service connection.  As such, remand is required for a VA opinion that addresses secondary service connection, as outlined further in the remand directives below.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion that addresses the Veteran's ulnar neuropathy claim.  If the medical professional determines that additional examination of the Veteran is necessary to provide an adequate opinion, such examination must be scheduled.  

The medical professional must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that ulnar neuropathy of the upper extremities is due to or caused by the Veteran's service-connected low back disability (L5-S1 disc disease and L3-4, L4-5 and L5-SI mild disc degeneration).

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that ulnar neuropathy of the upper extremities has been aggravated (i.e., increased in disability) by the Veteran's service-connected low back disability.

While review of the entire claims folder is required, attention is invited to private medical records from Dr. D.W. that diagnosed lumbar radiculitis, to include a December 2005 treatment note discussing back pain and referencing "pain ascending up to the scapular tips and going across the back of the arms down to the hands, especially the little ring fingers, and now the other two, the long and index finger are involved" and that "I think it's all an ascending and descending branch of lumbar 4 nerve pain," a December 2006 treatment note discussing back pain and stating that "pain...goes down to the little finger and ring finger of the left hand.  Very typical ascending branch of lumbar 4 nerve" and a May 2007 treatment note discussing back pain and stating that "pain ascends up to the scapular tip and then skips interestingly all the way to the little and ring finger which are becoming number and number.  We know the ascending branch of L4 goes up there and as we inject him today and when we finished...his fingers...started feeling better and got more sensation.  Very typical L4 nerve that ascends, goes down the side."    

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

2.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


